*449MEMORANDUM **
Husam Samarah appeals pro se from the district court’s order for immediate payment of funds to Bank of America (“Bank”), one of the victims of Samarah’s bank fraud offense. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Samarah challenges the Bank’s participation in obtaining the district court’s order for payment of proceeds to the Bank from a property sale, to be credited towards the amount of restitution ordered when Samarah was convicted of bank fraud. We are unpersuaded, because the proceedings to obtain this payment were conducted in accordance with 18 U.S.C. § 3664.
We deny Samarah’s motion for extension of time to file a reply brief.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.